Citation Nr: 0018045	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for post-operative residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1981 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that, in a June 2000 statement, the veteran 
withdrew his request for a hearing before a member of the 
Board.  

In an August 1999 rating action, the RO established service 
connection for a related right knee disability, right knee 
arthritis with painful motion, and awarded a 10 percent 
disability rating.  There is no indication that the veteran 
has expressed disagreement with this decision.  Therefore, 
that issue is not currently before the Board.  


REMAND

The veteran seeks an increased disability evaluation for his 
service-connected right knee disability.  Where a disability 
has already been service connected and there is a claim for 
an increased rating, a mere allegation that the disability 
has become more severe is sufficient to establish a well 
grounded claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing of pertinent VA 
medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

In this case, the veteran submitted medical records from 
Norman R. Boeve, M.D.  Notes from a September 1997 visit 
reflected the veteran's report of right knee treatment, 
including receipt of a brace, from the VA medical facility in 
Ann Arbor, Michigan.  Subsequent notes suggested that the 
veteran continued to consult with VA concerning right knee 
treatment.  A thorough review of the claims folder fails to 
disclose any records of that treatment or any request for 
those records.  VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to obtain the 
veteran's VA medical records from the 
facility in Ann Arbor, Michigan, dated 
from June 1997 to the present.  Any 
records obtained should be associated 
with the claims folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 20 percent 
for post-operative residuals of a right 
knee injury.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


